Case 4:20-mj-00075 Document 1 Filed on 01/16/20 in TXSD Page 1 of 6



                                                             United States Courts
                                                           Southern District of Texas
                                                                    FILED
                                                               January 16, 2020
                                                                         
                                                         David J. Bradley, Clerk of Court

                                                             4:20-MJ-0075
Case 4:20-mj-00075 Document 1 Filed on 01/16/20 in TXSD Page 2 of 6
Case 4:20-mj-00075 Document 1 Filed on 01/16/20 in TXSD Page 3 of 6
Case 4:20-mj-00075 Document 1 Filed on 01/16/20 in TXSD Page 4 of 6
Case 4:20-mj-00075 Document 1 Filed on 01/16/20 in TXSD Page 5 of 6
Case 4:20-mj-00075 Document 1 Filed on 01/16/20 in TXSD Page 6 of 6




                                   4:20-MJ-0075
